DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 10/18/2021 has been entered and made of record.  Claims 15, 20, 37, and 42 have been amended.  Claims 15-24 and 37- 46 remain pending.

Response to Arguments
Regarding to claims 15, 37 and 42 objections, Examiner withdraws said objections due to proper amendments from the Applicant.
Regarding to claims 15, 20, 37 and 42 interpreted under US 35 USC 112f, Applicant argued “The Applicant respectfully disagrees that the current claims are means-plus-function claims. Means treatment will not apply if persons of ordinary skill in the art reading the specification understand the term used to be the name for the structure that performs the function, “even if the term covers a broad class of structures and even if the term identifies structures by their function.” TecSec, Inc. v. Int’) Bus. Machs. Corp., 731 F.3d 1336, 1347 (Fed. Cir. 2013)”.
Examiner respectfully disagree with Applicant. If a term recited in a limitation would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function, the limitation would invoke 112(f). When the claim invokes 112(f), a specification will be used to determine if the specification provides a corresponding structure to support the claimed function.
The “voltage module” and “current module” limitation fail to recite sufficiently definite structure.  The word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used. (See MPEP 2181).
Regarding to claims 15-24 and 37-46 rejected under 35 USC 112a, Examiner withdraws said rejection due to proper amendment from the Applicant.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Abstract
A phase aligned energy metering system includes a plurality of current sensors that provide a respective first signal indicating respective the current levels.  A current module connected to the plurality of current sensors and processing the first signal with a stored current sensor error correction data to output a first corrected signal.  A non-contact voltage providing a respective second signal indicating respective the voltage levels.  The non-contact voltage sensor provides a second respective signal.  A contact voltage sensor provides a respective third signal indicating respective the voltage levels.  A voltage module receives the third respective signal indicating the respective voltage levels and processing the third signal with a stored voltage sensor error correction data to output a third corrected signal.  An energy meter receives the first respective signal, the second respective signal, and the third respective signal, and determines a power level.
Claim 20
Lines 13-14 - said non-contact voltage sensor providing the second respective signal indicating the respective voltage levels as [[said]]a second output;
Lines 23-24 - an energy meter that receives the first corrected signal[[s]], the second respective signal[[s]], and the third corrected signal[[s]] that are associated with the same respective power conductor.
Claim 42
Line 13 - 
Line 24-25 - an energy meter that receives the first corrected signal[[s]], the second respective signal[[s]], and the third corrected signal[[s]] that are associated with the same respective power conductor.
Authorization for this examiner’s amendment was given in an interview with Kevin Russell on 10/28/2021.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Current Module” in claims 15, 20, 37 and 42
“Voltage Module” in claims 15, 20, 37 and 42
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 15-24 and 37- 46 allowed
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claim 15, the prior art of record does not teach or suggest the claimed invention having “an energy meter that receives the first respective signal, the second respective signal, and the third respective signal, and determines a power level within the power conductor based upon the first corrected signal and the third corrected signal that are associated with the same the power conductor”.
Regarding claims 16-19, the claims have been found allowable due to their dependencies to claims 15 above.
Regarding independent claim 20, the prior art of record does not teach or suggest the claimed invention having “an energy meter that receives the first corrected signal, the second respective signal, and the third corrected signal that are associated with the same respective power conductor.”.
Regarding claims 21-24, the claims have been found allowable due to their dependencies to claims 20 above.
Regarding independent claim 37, the prior art of record does not teach or suggest the claimed invention having “an energy meter that receives the first respective signal, the second respective signal, and the third respective signal, and determines a power level within the power conductor based upon the first corrected signal and the third corrected signal that are associated with the same the power conductor”.
Regarding claims 38-41, the claims have been found allowable due to their dependencies to claims 37 above.
Regarding independent claim 42, the prior art of record does not teach or suggest the claimed invention having “an energy meter that receives the first corrected signal, the second respective signal, and the third corrected signal that are associated with the same respective power conductor”.
Regarding claims 43-46, the claims have been found allowable due to their dependencies to claims 42 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/
 Examiner, Art Unit 2864                                                                                                                                                                                            
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862